213 S.W.3d 713 (2007)
Noah T. CURD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66593.
Missouri Court of Appeals, Western District.
February 13, 2007.
Susan L. Hogan, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., PATRICIA A. BRECKENRIDGE, and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM.
Mr. Noah T. Curd appeals from a judgment denying his Rule 24.035 post-conviction relief motion. On appeal, Mr. Curd asserts that his guilty plea was unknowing and involuntary because his plea counsel misled him to believe that he would receive concurrent sentences for the charges of second-degree murder and armed criminal action.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).